Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	Response to Arguments
Applicant’s arguments with respect to amendment of 6/1/2022, pages 7-12, with respect to have been fully considered and are persuasive.  
The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-24 are allowed.

The following is a statement of reasons for the indication of allowable subject matter, as defined by applicant pages 7-12.
Regarding claim 1, the prior art fails teach, disclose or suggest the combination as claimed and argued against the prior art, fails to teach the combination, associated with an apparatus (associated with a method) on the apparatus comprising a processor and a memory, wherein the memory includes programmed instructions that, when executed by the processor, cause the
apparatus to: store, based on a first request, an executable object in a first node of an object store, wherein the object store is included in a hyperconverged infrastructure, the hyperconverged infrastructure comprising the first node and a second node; store, based on the first request, an environment object in the first node of the object store; store, based on a second request, a first shard of a data object in the first node of the object store, wherein a second shard of the data object is stored on a second node of the object store, wherein the data object is a video object; and construct a composite object that includes the executable object, the environment object, and the first shard of the data object, wherein a compute resource on the first node accesses the composite object and separately processes the first shard of the data object, using the executable object and the environment object.

	Claims 9 and 17 are patentable for similar reasons, as well, the dependent claims of claim 1-24, are allowed for at least the reasons based on the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
8/11/2022